In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-20-00316-CV
                 ___________________________

                  SUZI G. BISHARA, Appellant

                                 V.

  TEXAS HEALTH HARRIS METHODIST HOSPITAL FORT WORTH INC.,
D/B/A TEXAS HEALTH HARRIS METHODIST, HURST-EULESS-BEDFORD,
                          Appellee



               On Appeal from the 67th District Court
                      Tarrant County, Texas
                  Trial Court No. 067-311176-19


              Before Birdwell, Wallach, and Walker, JJ.
              Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      This is an appeal of a final judgment granting the combined motion to dismiss

and motion for summary judgment of Appellee Texas Health Harris Methodist

Hospital Fort Worth Inc., doing business as Texas Health Harris Methodist, Hurst-

Euless-Bedford (the Hospital). The trial court dismissed with prejudice Appellant Suzi

Bishara’s claims—claims for intentional infliction of emotional distress (IIED),

intrusion on seclusion, and public disclosure of private facts—and awarded the

Hospital court costs and attorney’s fees.

      Bishara presents three issues on appeal. In her first issue, she contends that the

trial court erroneously dismissed her IIED claim on the basis that she failed to

produce an expert report because her IIED claim is not a health care liability claim. In

her second issue, Bishara argues that the trial court erroneously granted summary

judgment for the Hospital because (1) a fact issue still exists and (2) expert reports are

not required to prove IIED claims. In her third issue, she argues that the trial court

abused its discretion by awarding attorney’s fees to the Hospital because its affidavit

was conclusory and therefore insufficient to support the award.

      We affirm in part and reverse in part. We affirm those portions of the trial

court’s judgment dismissing Bishara’s claims with prejudice and directing her to pay

attorney’s fees. However, because the evidence is insufficient to support the amount

of the attorney’s fees awarded, we reverse the trial court’s judgment as to the amount



                                            2
of the award and remand this case to the trial court solely for a redetermination of

reasonable trial attorney’s fees.

                                    I. BACKGROUND

                                    A. Historical Facts

       On September 6, 2017, Bishara took her terminally ill husband, Amin Bishara,

to the Hospital. Amin was experiencing weakness associated with pancreatic cancer

that had metastasized to his lung. He was placed in the intensive care unit but

ultimately passed away on September 15, 2017.

       During Amin’s stay in the hospital and before his body was removed, Bishara

made several privacy requests. The requests included: (1) that Amin have privacy in

his room, (2) that visitors not have access to him absent permission from the family

or hospital staff, (3) that visitors not be allowed to bypass the nurses’ station and

access Amin’s room, (4) that the medical staff keep his door closed and curtains

drawn, (5) that the medical staff not provide information to visitors regarding Amin’s

patient status, (6) that visitors’ names be documented and that the medical staff

inform Bishara about visitors requesting to see her husband, and (7) that the medical

staff not allow unwanted visitors to view Amin’s body for an extended period of time.

Bishara contends that the medical staff did not abide by these requests despite her

constantly reminding them.

       Bishara argues that the Hospital and its staff knew that ignoring her specific

requests would cause her severe emotional distress because the Hospital was aware

                                            3
that she was suffering emotionally as she watched Amin pass away. Bishara asserts

that as a result of the Hospital’s conduct, she has suffered severe emotional distress,

including depression, anxiety, sleeplessness, intrusive thoughts, self-doubt, and an

inability to perform normal work-related tasks. Bishara also asserts that because of her

severe emotional distress, she has lost earnings and future earning capacity.

                                B. Procedural History

      Bishara sued the Hospital on September 16, 2019, asserting her IIED and

privacy claims. The Hospital filed an answer denying all of Bishara’s allegations.

      The Hospital then filed its combined motion to dismiss and motion for

summary judgment. In this document, the Hospital argued that the trial court should

dismiss Bishara’s suit because she failed to timely file an expert report supporting her

claims against the Hospital, as is required by Chapter 74 of the Texas Medical Liability

Act (TMLA) for health care liability claims. See Tex. Civ. Prac. & Rem. Code Ann.

§ 74.351. The Hospital also argued that it was entitled to summary judgment because

Bishara’s allegations, taken as true, did not rise to the level of extreme and outrageous

conduct required for an IIED claim and because Bishara did not have standing to

bring the privacy claims. In addition to requesting dismissal, the Hospital requested an

award of attorney’s fees, supported by an affidavit from the Hospital’s primary

counsel.

      In the affidavit, the Hospital’s counsel asserts that he is licensed to practice law

in Texas and is serving as the Hospital’s counsel. He explains that he is a partner with

                                           4
a law firm that primarily works in civil litigation and works with health care providers

in medical malpractice and other civil liability cases. He adds that he has experience

with representing health care providers in similar cases and is familiar with the

“reasonable and customary charges for legal services rendered.” He concludes that the

reasonable and necessary attorney’s fees for the case total $8,290.00.

       The trial court dismissed all of Bishara’s claims and directed her to pay

$8,290.00 in attorney’s fees. She filed a motion for new trial, which was overruled by

operation of law, and timely appealed to this court. In her appeal, she does not

challenge the trial court’s dismissal of the privacy claims.

                                II. MOTION TO DISMISS

       In her first issue, Bishara argues that the trial court erroneously dismissed her

suit for failing to file an expert report. She contends that her IIED cause of action is

an intentional tort based on postmortem conduct, not a health care liability claim.

Accordingly, she argues that her claim is not governed by Chapter 74 and that an

expert report is not required.

       The Hospital replies that six out of seven of Bishara’s complaints directly relate

to actions that occurred during Amin’s time in the hospital as a patient and that

qualify as medical services. The Hospital also contends that Bishara’s allegations of

privacy violations and IIED are causes of action that have been repeatedly regarded as

health care liability claims.



                                             5
                                A. Standard of Review

      When reviewing a trial court’s decision to dismiss a health care liability claim,

we employ an abuse-of-discretion standard. TTHR, L.P. v. Coffman, 338 S.W.3d 103,

106 (Tex. App.—Fort Worth 2011, no pet.). A trial court abuses its discretion if it acts

without reference to any guiding rules or principles—that is, if its act is arbitrary or

unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire v. Cummings,

134 S.W.3d 835, 838–39 (Tex. 2004). However, when determining if a plaintiff’s cause

of action is a health care liability claim, we apply a de novo standard of review. Baylor

Scott & White, Hillcrest Med. Ctr. v. Weems, 575 S.W.3d 357, 363 (Tex. 2019).

                          B. Health Care Liability Claims

      The TMLA requires a health care liability claimant to file an expert report

regarding the defendant physician or health care provider within 120 days of the

defendant’s original answer. Tex. Civ. Prac. & Rem. Code Ann. § 74.351(a).1 The

expert report requirement’s purpose is to identify and deter frivolous claims while not

unduly restricting the plaintiff’s rights. Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d

496, 502 (Tex. 2015). If the plaintiff fails to produce such a report within the time

frame, the trial court must, upon a motion by the defendant, (1) award the defendant


      1
       The recent statutory changes to Section 74.351 and the enactment of
Section 74.353 are not effective until September 1, 2021, and then only for cases filed
on or after that date. Accordingly, this case is governed by the current law. See Act of
May 13, 2021, 87th Leg., R.S., ch. 167, S.B. 232, § 2, sec. 74.351(a), § 3, sec. 74.353,
§§ 4–5 (to be codified at Tex. Civ. Prac. & Rem. Code Ann. §§ 74.351, 74.353).


                                            6
attorney’s fees and court costs and (2) dismiss the claims with prejudice. Tex. Civ.

Prac. & Rem. Code Ann. § 74.351(b).

       To determine if this provision of the TMLA applies, we must first determine if

Bishara’s claim is considered a health care liability claim. The TMLA defines a “health

care liability claim” as

       a cause of action against a health care provider or physician for
       treatment, lack of treatment, or other claimed departure from accepted
       standards of medical care, or health care, or safety or professional or
       administrative services directly related to health care, which proximately
       results in injury to or death of a claimant, whether the claimant’s claim
       or cause of action sounds in tort or contract.

Tex. Civ. Prac. & Rem. Code Ann. § 74.001(a)(13). Accordingly, the elements of a

health care liability claim are (1) the defendant is a physician or health care provider,

(2) the claim concerns treatment, lack of treatment, or a departure from standards of

medical or health care, or safety, professional, or administrative services directly

related to health care, and (3) the defendant’s actions were the proximate cause of the

plaintiff’s injury. Rio Grande Valley Vein Clinic, P.A. v. Guerrero, 431 S.W.3d 64, 65 (Tex.

2014); see Tex. Civ. Prac. & Rem. Code Ann. § 74.001(a)(13). Further, “the TMLA

creates a rebuttable presumption that a patient’s claims against a physician or health

care provider based on facts implicating the defendant’s conduct during the patient’s

care, treatment, or confinement are [health care liability claims].” Loaisiga v. Cerda,

379 S.W.3d 248, 252 (Tex. 2012).




                                             7
       The parties do not dispute that the Hospital is a health care provider, nor do

they dispute that the Hospital’s alleged actions were the proximate cause of Bishara’s

alleged injuries. The central issue is whether Bishara’s IIED claim satisfies the second

element of a health care liability claim. Specifically, does it concern treatment, a lack of

treatment, or a departure from standards of medical or health care, or from safety,

professional, or administrative services directly related to health care? See Tex. Civ.

Prac. & Rem. Code Ann. § 74.001(a)(13).

       This inquiry focuses on the facts supporting the claim, rather than on what the

plaintiff has labeled the claim, and considers the entire record and context of the suit.

Baylor Scott & White, 575 S.W.3d at 363. A. plaintiff may not use artful pleading to

avoid Chapter 74’s requirements when the essence of the claim is a health care liability

claim. Id. The plaintiff need not cite the TMLA or specifically allege a breach of any of

the duties found in Section 74.001(a)(13) for a claim to be a health care liability claim.

Loaisiga, 379 S.W.3d at 255. Instead, the claim is considered a health care liability claim

if the facts underlying it could support liability for a breach of any of the duties listed

in Section 74.001(a)(13). Baylor Scott & White, 575 S.W.3d at 363. If the alleged

conduct is an inseparable aspect of medical or health care services, then the claim is a

health care liability claim. TTHR, 338 S.W.3d at 107. Intentional torts can be health

care liability claims when the underlying conduct is related to the provision of medical

services. Loaisiga, 379 S.W.3d at 252–53. Additionally, when the essence of the

allegations constitutes a health care liability claim, the entire suit is governed by

                                             8
Chapter 74 and cannot be split into health care claims and non-health care claims.

Yamada v. Friend, 335 S.W.3d 192, 195–96, 197 (Tex. 2010).

                                      C. Analysis2

      Bishara argues that her claim is based on the Hospital’s actions that occurred

after Amin’s death, specifically that the Hospital allowed unwanted visitors to view his

body for an extended period of time. Bishara contends that because the complained-

of conduct occurred after Amin’s death, it does not relate to medical care. The

Hospital responds that acts occurring postmortem may still fall within the scope of

Chapter 74 and insists that they do so here.

      Bishara points to Hare v. Graham, No. 2-07-118-CV, 2007 WL 3037708, at *3

(Tex. App.—Fort Worth Oct. 18, 2007, pet. denied) (mem. op.), and Salazar v. Dickey,

No. 04-08-00022-CV, 2010 WL 307852, at *4 (Tex. App.—San Antonio Jan. 27, 2010,

pet. denied) (mem. op.), in support of her assertion that conduct occurring

postmortem does not relate to health care because a cadaver cannot be a patient for

the purposes of rendering medical care. In both cases, the alleged misconduct


      2
         In her brief to this court, Bishara does not challenge the dismissal of her
privacy claims. Instead, she insists that she included the allegations of privacy
violations in her petition merely to support her IIED claim and argues that they “are
still available for a jury to consider on whether the [Hospital] acted with intent or even
recklessness on the post[]mortem[] IIED claim.” Because we uphold the dismissal of
her IIED claim and suit, we do not further address her discussion of the privacy-
violation allegations and the federal Health Insurance Portability and Accountability
Act, Pub. L. No. 104–191, 110 Stat. 1936 (1996) (codified in scattered sections of
42 U.S.C.). See Tex. R. App. P. 47.1.


                                            9
occurred postmortem and was not connected to any medical services performed or

treatment administered when the patient was still alive. Christus Health Gulf Coast v.

Carswell, 505 S.W.3d 528, 537 (Tex. 2016). There is thus a key difference between the

facts of Hare and Salazar and the facts of the present case.

      As noted, the alleged acts of misconduct in Hare and Salazar were not

connected to any premortem care or treatment of the patients. Id. Here, the Hospital’s

alleged conduct on which the IIED claim is based primarily took place while Amin

was still alive. Although Bishara now insists that she included facts regarding the

premortem privacy violations merely as evidence to support her IIED claim, it is clear

that her claim is based on all the allegations in the petition. Considering the entire

context of the claim, we hold that Bishara’s IIED claim is a health care liability claim

because the complained-of conduct relates to the Hospital’s treatment of Amin during

his time as a patient. See Christus Health, 505 S.W.3d at 537; Loaisiga, 379 S.W.3d at

252–53. Bishara may not carve out a singular claim outside the TMLA’s scope when

the underlying facts relate to Amin’s time as a patient. See Baylor Scott & White,

575 S.W.3d at 363; Loaisiga, 379 S.W.3d at 252–53. Additionally, Bishara may not

recast her claim in an effort to avoid Chapter 74’s requirements. See Baylor Scott &

White, 575 S.W.3d at 363.

      Because Bishara’s claim is a health care liability claim, it is governed by

Chapter 74. See Tex. Civ. Prac. & Rem. Code Ann. § 74.351(a). Accordingly, it is

subject to Section 74.351. See id. Bishara was therefore required to timely file an expert

                                           10
report within 120 days of the Hospital’s original answer. See id. Bishara failed to file

the required expert report. Consequently, the trial court correctly dismissed the suit

with prejudice. See id. § 74.351(b)(2). We overrule Bishara’s first issue.

                       III. MOTION FOR SUMMARY JUDGMENT

       In her second issue, Bishara argues that the trial court erroneously granted the

Hospital’s motion for summary judgment because (1) a fact issue exists and (2) expert

reports are not required, as her IIED claim is an intentional tort rather than a health

care liability claim. Our above holdings that the IIED claim is a health care liability

claim and that the trial court properly dismissed the suit under Chapter 74 are

dispositive of this issue; we therefore do not reach the merits of Bishara’s second

issue. See Tex. R. App. P. 47.1.

                                   IV. ATTORNEY’S FEES

       In her third issue, Bishara argues that the trial court erred by awarding

attorney’s fees because the Hospital’s affidavit was highly conclusory and was

insufficient to support the award. The Hospital argues that (1) Bishara failed to

preserve the issue, and (2) the affidavit was sufficient to support the award. We will

consider each argument in turn.

                                A. Preservation of Error

       Generally, to preserve a complaint for appellate review, a party must present to

the trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling, if not apparent from the context. Tex. R. App. P. 33.1(a)(1)(A);

                                            11
see also Tex. R. Evid. 103(a)(1). This rule extends to complaints regarding error in

awarding attorney’s fees. Gipson-Jelks v. Gipson, 468 S.W.3d 600, 604 (Tex. App.—

Houston [14th Dist.] 2015, no pet.). However, when there is no jury trial, complaints

regarding the sufficiency of the evidence supporting attorney’s fees may be raised for

the first time on appeal. Tex. R. App. P. 33.1(d); Gipson-Jelks, 468 S.W.3d at 604.

      Here, Bishara contests the sufficiency of the evidence supporting the attorney’s

fees by asserting that the attached affidavit is conclusory and insufficient to support

the award. Accordingly, we may review whether the attorney’s fees awarded were

reasonable in light of the evidence presented. See Tex. R. App. P. 33.1(d); Gipson-Jelks,

468 S.W.3d at 604; see also Dinkins v. Calhoun, No. 02-17-00081-CV, 2018 WL 2248572,

at *8 (Tex. App.—Fort Worth May 17, 2018, no pet.) (mem. op.).

                               B. Standards of Review

      We review a trial court’s decision to award attorney’s fees for an abuse of

discretion. Ragsdale v. Progressive Voters League, 801 S.W.2d 880, 881 (Tex. 1990). If

attorney’s fees are proper under the law, the trial court does not have discretion to

deny them. See Tex. Civ. Prac. & Rem. Code Ann. § 74.351(b)(1); Garcia v. Gomez,

319 S.W.3d 638, 640 (Tex. 2010).

      We review the amount of attorney’s fees awarded under a legal sufficiency

standard. See Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 490

(Tex. 2019). We may sustain a legal sufficiency challenge—that is, a no-evidence

challenge—only when (1) the record bears no evidence of a vital fact, (2) the rules of

                                           12
law or of evidence bar the court from giving weight to the only evidence offered to

prove a vital fact, (3) the evidence offered to prove a vital fact is no more than a mere

scintilla, or (4) the evidence establishes conclusively the opposite of a vital fact. Shields

Ltd. P’ship v. Bradberry, 526 S.W.3d 471, 480 (Tex. 2017); see also Ford Motor Co. v.

Castillo, 444 S.W.3d 616, 620 (Tex. 2014) (op. on reh’g); Uniroyal Goodrich Tire Co. v.

Martinez, 977 S.W.2d 328, 334 (Tex. 1998) (op. on reh’g). In determining whether

there is legally sufficient evidence to support the finding under review, we must

consider evidence favorable to the finding if a reasonable factfinder could, and

disregard evidence contrary to the finding unless a reasonable factfinder could not.

Cent. Ready Mix Concrete Co. v. Islas, 228 S.W.3d 649, 651 (Tex. 2007); City of Keller v.

Wilson, 168 S.W.3d 802, 807, 827 (Tex. 2005).

                                  C. Law and Analysis

                      1. The Statute Mandates Attorney’s Fees

       Under the TMLA, the defendant physician or health care provider is entitled to

recover “reasonable attorney’s fees and costs of court incurred” when the plaintiff

fails to file an expert report within the statutory deadline. Tex. Civ. Prac. & Rem.

Code Ann. § 74.351(b)(1). The trial court’s duty to dismiss the case and award

attorney’s fees is mandatory. Garcia, 319 S.W.3d at 640. The Hospital has conclusively

established that it is entitled to an award of attorney’s fees incurred while defending

against Bishara’s suit. However, the Hospital must also establish that the requested

attorney’s fees are reasonable. See Rohrmoos, 578 S.W.3d at 487.

                                             13
      2. Insufficient Evidence Supports the Reasonableness of the Award

      To recover attorney’s fees, the prevailing party has the burden to prove that

(1) legal authority permits the recovery of attorney’s fees, and (2) the requested

attorney’s fees are reasonable and necessary. Rohrmoos, 578 S.W.3d at 487. Whether an

award of attorney’s fees is reasonable is a question of fact; we review the

reasonableness of the amount of the attorney’s fees awarded for sufficiency of the

evidence. Sundance Minerals, L.P. v. Moore, 354 S.W.3d 507, 513 (Tex. App.—Fort

Worth 2011, pet. denied). A reasonable fee should not be excessive but should instead

be fair. Garcia, 319 S.W.3d at 640. When evaluating the reasonableness of an

attorney’s fee, courts should consider the Arthur Andersen factors, including:

      (1) the time and labor required, the difficulty of the legal issue, the skill
          required;

      (2) the likelihood that accepting the employment will preclude the
          attorney from other employment;

      (3) the fee customarily charged for similar services;

      (4) the amount involved and the results;

      (5) the time limitations;

      (6) the nature and length of relationship with client;

      (7) the experience, reputation, and ability of the lawyer; and

      (8) whether the fee is fixed or contingent.

Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997). While

the factors are instructive, evidence for each factor is not required to decide

                                           14
reasonableness. Sundance Minerals, 354 S.W.3d at 514. Additionally, Texas law does not

require detailed billing records to support an award of attorney’s fees, but the

information may be instructive and is strongly encouraged. Rohrmoos, 578 S.W.3d at

502. A party requesting an award of attorney’s fees bears the burden of documenting

the hours expended on the litigation and the value of those hours so that the trial

court may have access to sufficient information to make a meaningful evaluation of

the requested amount. El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 761–62 (Tex. 2012).

      To support the requested amount of attorney’s fees, parties frequently rely on

the testimony or affidavit of the attorney of record. See Rohrmoos, 578 S.W.3d at 476;

El Apple, 370 S.W.3d at 759; Garcia, 319 S.W.3d at 641. In Garcia, the Supreme Court

of Texas held that an attorney’s testimony about his experience and his estimate of a

reasonable and necessary fee was “some evidence of a reasonable fee.” 319 S.W.3d at

642. However, as the Rohrmoos court later clarified, cursory testimony or a conclusory

affidavit is not sufficient evidence to support the award’s amount, even though it is

“enough [evidence] to present the issue to the court.” 578 S.W.3d at 497 (emphasis

omitted) (quoting El Apple, 370 S.W.3d at 762). The Rohrmoos court explicitly stated

that Garcia is not a guide on the standard for whether evidence is legally sufficient to

support an award of attorney’s fees. Id.

      Bishara challenges the sufficiency of the evidence that the Hospital offered to

support its requested attorney’s fees by asserting that the statements contained in the

affidavit are conclusory. Affidavits supporting requests for attorney’s fees must be

                                           15
developed by an individual with personal knowledge. See Souder v. Cannon, 235 S.W.3d

841, 849 (Tex. App.—Fort Worth 2007, no pet.). A conclusory statement is one that

does not provide the underlying facts to support the conclusion and is not considered

competent evidence. Atmos Energy Corp. v. Paul, 598 S.W.3d 431, 467 (Tex. App.—

Fort Worth 2020, no pet.).

      The Hospital’s attorney asserts in the affidavit that $8,290.00 is a reasonable

and necessary attorney’s fee and bases this on his experience representing health care

providers in similar suits. He provides no specific details regarding the computation of

the amount requested and states only that he is familiar with customary charges for

similar legal services. The affidavit contains no information regarding exactly what

legal work was done for the Hospital, the time spent, the expertise required, or his

normal hourly rate. While not all this information is necessarily required to sufficiently

support a finding that an award of attorney’s fees is reasonable, such details are

strongly encouraged. Rohrmoos, 578 S.W.3d at 502. Additionally, without any of this

information, there is little to no basis for the court to effectively evaluate whether the

requested attorney’s fees are reasonable considering the legal work performed. See El

Apple, 370 S.W.3d at 763.

      The Hospital asserts that a similar affidavit was held sufficient in Roberts v.

Irigoyen, suggesting that the affidavit filed in this case should therefore also be

sufficient. No. 13-99-011-CV, 2000 WL 35721238, at *4 (Tex. App.—Corpus Christi–

Edinburg May 4, 2000, no pet.) (not designated for publication). Unpublished

                                           16
opinions have no precedential value. Tex. R. App. P. 47.7(b). Additionally, while we

respect our sister courts’ decisions, we are not bound by them. P.C. ex rel. C.C. v. E.C.,

594 S.W.3d 459, 464 (Tex. App.—Fort Worth 2019, no pet.). Finally, the Roberts

opinion came out well before the Supreme Court of Texas handed down El Apple and

Rohrmoos, which have provided more specific guidance regarding the evaluation of

requested attorney’s fees. Rohrmoos, 578 S.W.3d at 497; El Apple, 370 S.W.3d at 761–

62.

      While the Hospital is entitled to an award of attorney’s fees, in light of El Apple

and the Supreme Court of Texas’s statements in Rohrmoos, we agree with Bishara that

the Hospital’s affidavit is legally insufficient to support the amount awarded.

Accordingly, we sustain Bishara’s third issue.

                                  V. CONCLUSION

      We affirm in part and reverse in part. Having overruled Bishara’s first issue,

which is also dispositive of her second issue, we affirm that portion of the trial court’s

judgment dismissing her suit. We also affirm the trial court’s decision to award

attorney’s fees to the Hospital. However, having sustained Bishara’s third issue, we

reverse the trial court’s judgment as to the amount of the attorney’s fees awarded and

remand this case to the trial court solely for a redetermination of reasonable and

necessary trial attorney’s fees incurred. See Long v. Griffin, 442 S.W.3d 253, 255–56

(Tex. 2014) (per curiam); El Apple, 370 S.W.3d at 764; Fiamma Statler, LP v. Challis,

No. 02-18-00374-CV, 2020 WL 6334470, at *19 (Tex. App.—Fort Worth Oct. 29,

                                           17
2020, pet. denied) (mem. op.).


                                      /s/ Mike Wallach

                                      Mike Wallach
                                      Justice

Delivered: July 22, 2021




                                 18